PER CURIAM.
This disciplinary matter is before the Court on the report of Special Master Daniel S. Reinhardt, who recommends the disbarment of David P. Rachel (State Bar No. 591601), a member of the State Bar since 2003. This matter arose from Rachel's conviction, in the U.S. District Court for the District of Arizona, for one count of conspiracy and 12 counts of money laundering. In a prior appearance of this matter, this Court accepted Rachel's earlier petition for voluntary discipline, suspending him until further order of this Court, pending his appeal of his federal convictions. In the Matter of Rachel, 297 Ga. 279, 773 S.E.2d 246 (2015). As recounted by the special master, that appeal has now concluded, as Rachel's convictions were affirmed by the U.S. Court of Appeals for the Ninth Circuit and as his petition for certiorari review was denied by the U.S. Supreme Court. As noted in this Court's prior opinion in this matter, Rachel acknowledged in his petition for voluntary discipline that his convictions constituted a violation of Bar Rule 8.4 (a) (2), the maximum sanction for a violation of which is disbarment.
Following the conclusion of Rachel's appellate proceedings, the State Bar moved for the appointment of a special master and for a hearing to be set on the matter. The Bar unsuccessfully attempted personal service on Rachel of a notice regarding the appointment of the special master and the setting of a hearing and then perfected service via publication. Rachel did not appear at the hearing on this matter, but the Bar presented argument and introduced evidence, on the basis of which the special master concluded that, in light of the conclusion of Rachel's federal criminal appeal, he stood in violation of Rule 8.4 (a) (2), such that disbarment was appropriate. See In the Matter of Houser, 299 Ga. 284, 285-286, 787 S.E.2d 689 (2016).
Having reviewed the record, we conclude that disbarment is the appropriate sanction in these matters. Accordingly, it is hereby ordered that the name of David P. Rachel be removed from the rolls of persons authorized to practice law in the State of Georgia. Rachel is reminded of his duties pursuant to Bar Rule 4-219 (c).
Disbarred.
All the Justices concur.